DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
Response to Amendment
The amendment filed on 5/6/2022 has been entered and thus claims 1-14 are currently pending in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 3-5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang US PGPub. 2019/0088726. 	Regarding claim 1, Zhang teaches a manufacturing method of an organic light emitting diode (OLED) panel (fig. 2a-2b) [0027], comprising:  	providing a thin film transistor (TFT) [0052] substrate (1, fig. 2b) [0037];  	coating, by evaporation [0060], [0071], a planarization (PLN) layer(5, fig. 2b) [0038], an anode (6, fig. 2b) [0038], a pixel defining layer (PDL) layer (22, fig. 2b) [0037], and an electroluminescence (EL) layer (7, fig. 2b) [0038] on the TFT substrate (1) sequentially;  	forming a first cathode (4, fig. 2b) [0037] on the PDL layer (22) and the EL layer (7); and 	forming a second cathode (3, fig. 2b) [0037], [0040] only on a portion of the first cathode (4) that is corresponding (overlapping) to the PDL layer (22), wherein in a cross-section of the OLED panel (fig. 2b), the second cathode (3) has a largest width at a (bottom) surface of the second cathode (3) in contact with the first cathode (4), and the largest width is a bottommost surface of the second cathode (3) that is in contact with a topmost surface of the first cathode (4) (Zhang , fig. 2a-2b). 	The second cathode has a constant thickness from top to bottom of its sidewall and hence has a maximum width across the bottom to the top of the second cathode. The limitation does not explicitly disclose that the second cathode also have a minimum width, therefore, using BRI (broadest reasonable interpretation) the largest width is the same width from the top to the bottom of the second cathode.
 	Regarding claim 3, Zhang teaches the manufacturing method of the OLED panel according to Claim 1, wherein forming a second cathode (3, fig. 2b) [0037], [0040] on the first cathode (4) corresponding (overlapping) to the PDL layer (22) comprises the following step: coating, by evaporation, the second cathode (3) on the first cathode (4) corresponding to the PDL layer (22) by using a pattern mask [0060] (Zhang, fig. 2b, [0060]).
 	Regarding claim 4, Zhang teaches the manufacturing method of the OLED panel according to Claim 1, wherein a thickness of the second cathode (3) is more than 50 nm (1000-3000Å or 100-300nm, [0046]) (Zhang , fig. 2a-2b).
 	Regarding claim 5, Zhang teaches the manufacturing method of the OLED panel according to Claim 1, wherein forming a second cathode (3, fig. 2b) [0037], [0040]  on the first cathode (4) corresponding to the PDL layer (22) comprises the following step: forming a plurality of electrodes (3, fig. 2a) on the first cathode (4) corresponding (overlapping) to the PDL layer (22) which are used as the second cathode (3), and the electrodes (3) are arranged in a straight line (see fig. 2a) or a curved line (Zhang, fig. 2a). 	Regarding claim 7, Zhang teaches an organic light emitting diode (OLED) panel (fig. 2a-2b) [0027], comprising:
 	a thin film transistor (TFT) [0052] substrate (1, fig. 2b) [0037];  	a planarization (PLN) layer (5, fig. 2b) [0038], an anode (6, fig. 2b) [0038], a pixel defining layer (PDL) layer (22, fig. 2b) [0037], and an electroluminescence (EL) layer (7, fig. 2b) [0038] coated, by evaporation [0060], [0071], on the TFT substrate (1) sequentially;  	a first cathode (4, fig. 2b) [0037] formed on the PDL layer (22) and the EL layer (7); and  	a second cathode (3, fig. 2b) [0037], [0040] formed only on a portion of the first cathode (4) that is corresponding (overlapping) to the PDL layer (22), wherein in a cross-section of the OLED panel (fig. 2b), the second cathode (3) has a largest width at a (bottom) surface of the second cathode (3) in contact with the first cathode (4), and the largest width is a bottommost surface of the second cathode (3) that is in contact with a topmost surface of the first cathode (4) (Zhang , fig. 2a-2b). 	The second cathode has a constant thickness from top to bottom of its sidewall and hence has a maximum width across the bottom to the top of the second cathode. The limitation does not explicitly disclose that the second cathode also have a minimum width, therefore, using BRI (broadest reasonable interpretation) the largest width is the same width from the top to the bottom of the second cathode.
 	Regarding claim 9, Zhang teaches the OLED panel according to Claim 7, wherein the second cathode (3) comprises a plurality of electrodes (see fig. 2a), and each electrode is arranged in a straight line (see fig. 2a) or a curved line (Zhang, fig. 2a).
 	Regarding claim 11, Zhang teaches an organic light emitting diode (OLED) panel (fig. 2a-2b) [0027], comprising:
 	a thin film transistor (TFT) [0052] substrate (1, fig. 2b) [0037];  	a planarization (PLN) layer (5, fig. 2b) [0038], an anode (6, fig. 2b) [0038], a pixel defining layer (PDL) layer (22, fig. 2b) [0037], and an electroluminescence (EL) layer (7, fig. 2b) [0038] coated, by evaporation [0060], [0071], on the TFT substrate (1) sequentially;  	a first cathode (4, fig. 2b) [0037] formed on the PDL layer (22) and the EL layer (7); and  	a second cathode (3, fig. 2b) [0037], [0040] formed only on a portion of the first cathode (4) that is corresponding (overlapping) to the PDL layer (22), wherein in a cross-section of the OLED panel (fig. 2b), the second cathode (3) has a largest width at a (bottom) surface of the second cathode (3) in contact with the first cathode (4), and the largest width is a bottommost surface of the second cathode (3) that is in contact with a topmost surface of the first cathode (4), and a thickness of the second cathode (3) is more than 50 nm (1000-3000Å or 100-300nm, [0046]) (Zhang , fig. 2a-2b). 	The second cathode has a constant thickness from top to bottom of its sidewall and hence has a maximum width across the bottom to the top of the second cathode. The limitation does not explicitly disclose that the second cathode also have a minimum width, therefore, using BRI (broadest reasonable interpretation) the largest width is the same width from the top to the bottom of the second cathode.	Regarding claim 13, Zhang teaches the OLED panel according to Claim 11, wherein the second cathode (3) comprises a plurality of electrodes (see fig. 2a), and each electrode is arranged in a straight line (see fig. 2a) or a curved line (Zhang, fig. 2a)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 2, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US PGPub. 2019/0088726 as applied to claims 1, 7 and 11 above, and further in view of Arias et al. US PGPub. 2017/0156651. 	Regarding claim 2, Zhang teaches the manufacturing method of the OLED panel according to Claim 1, wherein forming a first cathode (4, fig. 2b) [0037] on the PDL layer (22) and the EL layer (7) comprises the following step: coating, by evaporation [0060], the first cathode (4) on the PDL layer (22) and the EL layer (7) by using an open mask [0060] but fails to teach wherein a thickness of the first cathode (4) matches a thickness of a microcavity film of the OLED panel. 	However, Arias teaches a method of manufacturing an OLED [0057]comprising forming a cathode [0058], wherein a thickness of the cathode [0058] matches a thickness of a microcavity film of the OLED panel [0058] (Arias et al., [0057-0058]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use or combine the teaching of Zhang with that of Arias such that the thickness of the cathode is in the range as claimed in order to enhance the microcavity effect in the device in order to narrow the full-width half maximum of the electroluminescence spectrum (Arias et al., [0058]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Regarding claims 8 and 12, Zhang does not teach the OLED panel according to Claim 7, wherein a thickness of the first cathode (4) matches a thickness of a microcavity film of the OLED panel. 	However, Arias teaches an OLED [0057]comprising a cathode [0058], wherein a thickness of the cathode [0058] matches a thickness of a microcavity film of the OLED panel [0058] (Arias et al., [0057-0058]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use or combine the teaching of Zhang with that of Arias such that the thickness of the cathode is in the range as claimed in order to enhance the microcavity effect in the device in order to narrow the full-width half maximum of the electroluminescence spectrum (Arias et al., [0058]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.      	Claims 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US PGPub. 2019/0088726 as applied to claims 5, 9 and 13 above, and further in view of Luo US PGPub. 2020/0203446. 	Regarding claims 6, 10 and 14, Zhang teaches the manufacturing method of the OLED panel according to claim 5, and the OLED panel according to claims 9 and 13, wherein a plurality of open areas arranged in an array (see fig. 2a) are disposed on the PDL layer (22), and the EL layer (7/ R, G, B, fig. 2a) is within the plurality of open areas; the plurality of electrodes (3) are arranged in parallel (see fig. 2a) but fail to teach wherein at least two rows of the open areas are located between two adjacent electrodes (3), a width of each electrode (3) is less than or equal to a half of a spacing between two adjacent rows of the open areas. 	However, Luo teaches a manufacturing method of an OLED panel (fig. 4a-4f), wherein at least two rows of the open (areas hereafter called 3’, in between PDL layers 2, fig. 4f) areas are located between two adjacent electrodes (5, fig. 4f) [0046], a width of each electrode (5) is less than or equal to a half of a spacing between two adjacent rows of the open areas (3’) (Luo et al., fig. 4a-4f). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Zhang with that of Luo by placing the plurality of electrodes in the manner as claimed and as taught by Luo in order to form an auxiliary electrode layer with reduced resistance (Luo et al, [0047] as well as avoiding an increase in the display device thickness (Luo et al., [0048]).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892